DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because hatching is required for section views (see MPEP 608.02V).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2, 3, 5, and 8 are objected to because of the following informalities:  claim 2, line 6, “the outside” should read --an outside--; claim 3, line 2, “the other end” should read --another end--; claim 8 is missing punctuation.  
Claims not specifically referenced are objected to as being dependent on an objected to base claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “one end of the main body” in line 3 is unclear and indefinite. It is unclear and indefinite if this limitation refers to the same “one end of the main body” in claim 1, line 3, from which claim 4 depends, or a different one end of the main body. For examination purposes, the limitation will be read as the same one end of the main body.
Regarding claims 6-8, the limitations “functional article of clothing” is unclear and indefinite. It is unclear and indefinite what is meant by the term “functional” and the specification does not give further meaning to the term. Are not all clothing articles “functional”? Or does a “functional” article of clothing have a function beyond covering?
Claim 6 recites the limitation "the air tube" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the limitation “an article of clothing” in line 5 is unclear and indefinite. It is unclear and indefinite if this is the same article of clothing as the functional article of clothing from line 1. For examination purposes, the limitation will be read as the same article of clothing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (U.S. 2008/0156376).
Regarding claim 1, Lin discloses:
An air injection apparatus comprising:
a main body (10) in which an air passage (101) is formed (see paragraph 0004)
an opening and closing part (20) which is coupled to one end of the main body (10) and in which an opening and closing protrusion (23) having a predetermined length, protruding toward the air passage (101), and configured to open or close the air passage (101) is formed on an inner surface thereof (see paragraph 0004)
wherein at least a part of the opening and closing protrusion (23) is inserted into the air passage (101) to seal the air passage when the opening and closing part (20) is moved in a first direction toward the main body 10 (see paragraph 0005)
Regarding claim 2, Lin discloses:
at least one air injection hole (22) is formed to pass through one end of the opening and closing part (20) along a circumference of the opening and closing protrusion 23 (see Figure 7; see paragraph 0004)
when the opening and closing part (20) is moved in a second direction opposite to the first direction, the opening and closing protrusion (23) is withdrawn from the air passage (101) to open the air passage (101), and the air passage (101) communicates with an outside through the air injection hole (22) so that air is injectable or dischargeable (see paragraph 0005)
Regarding claim 4, Lin discloses:
a first coupling part (14) and a second coupling part (24), which are for screw-coupling, are formed on an outer surface of the one end of the main body (10) and an inner surface of the opening and closing part (20), respectively (see paragraph 0004)
the opening and closing part (20) is moved in the first direction or the second direction to open or close the air passage (101) according to rotation of the opening and closing part 20 (see paragraph 0005)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Seo (KR 2009-0006042).
Regarding claim 3, Lin discloses the invention as essentially claimed, but fails to disclose a connection part which is coupled to the other end of the main body and connects the air injection apparatus to a hose so that the air injection apparatus communicates with the hose, wherein the connection part includes: a coupling part of which an inner portion is formed to be empty with two open ends and at least a part is inserted into the hose so that the hose communicates with the air passage; and a fixing part which is formed to be spaced apart from an outer circumferential surface of the coupling part and presses an outer surface of the hose coupled to the coupling part according to coupling of the connection part and the main body; a third coupling part and a fourth coupling part, which are for screw-coupling, are formed on an inner surface of the other end of the main body and an outer surface of the fixing part, respectively; and the fixing part is coupled to the other end of the main body to press the outer surface of the hose according to rotation of the connection part in one direction.
Seo teaches a hose pipe connector comprising a connection part (10) which is coupled to another end of a main body (15) and connects an apparatus to a hose (H) so that the apparatus communicates with the hose (H), wherein the connection part (10) includes: a coupling part (11, 13) of which an inner portion is formed to be empty with two open ends and at least a part (11) is inserted into the hose (H) so that the hose (H) communicates with a passage (inner 16); and a fixing part (20) which is formed to be spaced apart from an outer circumferential surface of the coupling part (11, 13) and presses an outer surface of the hose (H) coupled to the coupling part (11, 13) according to coupling of the connection part (10) and the main body 15.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Lin to provide a connection part which is coupled to the other end of the main body and connects the air injection apparatus to a hose so that the air injection apparatus communicates with the hose, wherein the connection part includes: a coupling part of which an inner portion is formed to be empty with two open ends and at least a part is inserted into the hose so that the hose communicates with the air passage; and a fixing part which is formed to be spaced apart from an outer circumferential surface of the coupling part and presses an outer surface of the hose coupled to the coupling part according to coupling of the connection part and the main body, as taught by Seo. Doing so would allow inflation from a distance through the addition of the pipe and would also create a secure connection between the valve and the inflatable. 
Claims 6-8, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Leon (U.S. Patent No. 3,771,170) in view of Lin.
Regarding claims 6 and 7, Leon discloses an article of clothing (11) comprising: an air injection apparatus (15); an air tube through which air is introduce or discharged by the air injection apparatus 15 (Col. 2, line 65 - Col. 3, line 15); the article of clothing (11) in which the air injection apparatus (15) is disposed (Col. 2, line 65 - Col. 3, line 15).
Leon fails to disclose the air injection apparatus according to claim 1; wherein at least one of the air tube and the air injection apparatus is detachably coupled to the article of clothing.
Lin teaches an air injection apparatus according to claim 1 (see rejection above); wherein the air injection apparatus is detachably coupled (see threads at 16).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Leon to provide the air injection apparatus according to claim 1; wherein at least one of the air tube and the air injection apparatus is detachably coupled to the article of clothing, as taught by Lin. Doing so would provide a way to open and close the valve.
Regarding claim 8, Leon as modified teaches the invention as essentially claimed, and further teaches wherein at least one of the air tube and the air injection apparatus (15) is installed in the article of clothing 11. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (U.S. 2010/0313968), Lin (U.S. 2014/0373946), Crawford (USPN 7,152,617), and Saputo et al. (USPN 6,164,314) disclose an air injection apparatus comprising:  a main body with an air passage; an opening and closing part coupled to the main body and having a protrusion which opens and closes the air passage through insertion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753